IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT

                         _____________________

                              No. 99-51103
                            Summary Calendar
                         _____________________


OLIE MITCHELL,

                                                   Plaintiff-Appellant,

                                  versus

WACKENHUT CORRECTIONS;
J. D. WILLIAMS, Warden,
Travis County Community Justice
Center; TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, INSTITUTIONAL
DIVISION; LUCAS, Ms., Supply Supervisor,

                                            Defendants-Appellees.
_________________________________________________________________

      Appeal from the United States District Court for the
                    Western District of Texas
                     USDC No. A-99-CV-198-JN
_________________________________________________________________

                             June 26, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Olie Mitchell, Texas prisoner # 620690, appeals from the

district   court’s   grant   of   summary   judgment   in   favor   of   the

defendants in his action pursuant to 42 U.S.C. § 1983.          He argues

that, as he never received a copy of the magistrate judge’s report


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
and recommendation, he should not be limited to plain error review

on appeal.    He further contends that the district court erred in

concluding that his allegations fail to describe a violation of his

Eighth Amendment rights.

       We accept as true Mitchell’s assertion that did not receive a

copy    of   the     magistrate   judge’s      report     and   recommendation.

Accordingly, we apply the summary judgment standard of review.

Summary judgment is proper if the pleadings, depositions, answers

to interrogatories, and admissions on file, together with any

affidavits filed in support of the motion, show that there is no

genuine issue as to any material fact and that the moving party is

entitled to judgment as a matter of law.             Fed. R. Civ. P. 56(c).

The summary        judgment   evidence   is    reviewed    in   the   light   most

favorable to the nonmovant.          Melton v. Teachers Ins. & Annuity

Ass'n of America, 114 F.3d 557, 559 (5th Cir. 1997).              If the moving

party meets the initial burden of showing that there is no genuine

issue, the burden shifts to the nonmovant to set forth specific

facts showing the existence of a genuine issue for trial.                Fed. R.

Civ. P. 56(e).       The nonmovant cannot satisfy his summary judgment

burden with conclusional allegations, unsubstantiated assertions,

or only a scintilla of evidence.              Little v. Liquid Air Corp., 37
F.3d 1069, 1075 (5th Cir. 1994) (en banc).




                                         2
      The Constitution “does not mandate comfortable prisons,"        but

neither does it permit “the wanton and unnecessary infliction of

pain."   Rhodes v. Chapman, 452 U.S. 337, 347, 349 (1981).              In

Farmer v. Brennan, 511 U.S. 825, 832 (1994), the Supreme Court held

that the Eighth Amendment's prohibition against cruel and unusual

punishment requires prison officials to provide “humane conditions

of confinement," and to ensure that “inmates receive adequate food,

clothing, shelter, and medical care. . . ."         An inmate must satisfy

two   requirements   to   establish   an   Eighth   Amendment   violation.

First, the deprivation alleged must be sufficiently serious, such

that the prison official's act or omission results in the denial of

“the minimal civilized measure of life's necessities.” Id. at 834.

Second, the inmate must show that the prison official possessed a

“sufficiently culpable state of mind." Id. (citation and quotation

omitted).   In prison conditions cases, the state of mind required

“is one of ‘deliberate indifference’ to inmate health or safety.”

Palmer v. Johnson, 193 F.3d 346, 351 (5th Cir. 1999) (citation

omitted).   To establish deliberate indifference, a prisoner must

show that the defendants “(1) were aware of facts from which an

inference of an excessive risk to the prisoner's health or safety

could be drawn and (2) that they actually drew an inference that

such potential for harm existed."          Bradley v. Puckett, 157 F.3d
1022, 1025 (5th Cir. 1998).




                                      3
       Although prisoners do have a right to be protected from

extreme cold, see Palmer, 193 F.3d at 351, Mitchell has failed to

demonstrate that the circumstances of his exposure implicate his

Eighth Amendment rights.   The longest period he complains of being

exposed to the 40- to 50-degree temperatures without proper attire

is 20 minutes.    Exposure to these temperatures for such brief

periods, though doubtlessly uncomfortable, does not rise to the

level of cruel and unusual punishment.    See Farmer, 511 U.S. at

833.   Accordingly, we AFFIRM the district court’s grant of summary

judgment in favor of the defendants.

                                                  A F F I R M E D.




                                 4